Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered September 16, 2008, convicting him of robbery in the second degree (two counts) and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
To the extent that the defendant contends that the evidence was legally insufficient to establish his guilt of the charged offenses beyond a reasonable doubt, his contention is unpreserved for appellate review (see CPL 470.05; People v Hawkins, 11 NY3d 484, 492 [2008]) and, in any event, is without merit (see People v Contes, 60 NY2d 620 [1983]). Prudenti, P.J., Skelos, Florio and Sgroi, JJ., concur.